DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10, 12, 15-17, 20-21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Karzmi (US 2012/0196528) in view of Harada (US 2022/0007401).
	Regarding claim 1, Karzmi describes an apparatus for wireless communication by a first node of an integrated access and backhaul (IAB) network (fig. 1-3 & para. 4-6, Relay Node (RN) (apparatus/first node) of access & backhaul network), comprising: 
a memory and at least one processor coupled to the memory, the memory and the at least one processor (fig. 8, RN comprising uP 820 & memory 830) being configured to: 
provide an indication, to a network entity of the IAB network, of a transmit power configuration of the first node for at least one of one or more operating bands or channel 
receive signaling indicating allocated resources for an uplink transmission from the first node, wherein the allocated resources are based at least in part on the indicated transmit power configuration of the first node; and transmit on the allocated resources (para. 87, power capability information received from RN is applied to network management including signaling power limits to the RN [for its use], i.e. its transmission).
Kazmi fails to further explicitly describe: IAB network.
Harada also describes wireless node & communication (title), further describing: IAB network (fig. 1 & para. 3).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the access and backhaul nodes of Kazmi to be a IAB network as in Harada.
	The motivation for combining the teachings is that this abides to the further 5G wireless communication description (Harada para. 3).
Regarding claim 20, Karzmi describes an apparatus for wireless communication by a network entity of an integrated access and backhaul (IAB) network (fig. 1-3 & para. 4-6, donor base station (DeNB) (network entity) of access & backhaul network), comprising: 
a memory and at least one processor coupled to the memory, the memory and the at least one processor (fig. 9, DeNB comprising uP 920 & memory 330) being configured to: 

Kazmi fails to further explicitly describe: IAB network.
Harada also describes wireless node & communication (title), further describing: IAB network (fig. 1 & para. 3).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the access and backhaul nodes of Kazmi to be a IAB network as in Harada.
	The motivation for combining the teachings is that this abides to the further 5G wireless communication description (Harada para. 3).
Regarding claim 2, Kazmi describes:
wherein the memory and the at least one processor are further configured to determine a minimum transmit power configuration based on the indication of the transmit power configuration (para. 100, power capability report comprised the determined minimum output power of the RN).
Regarding claim 3, Kazmi and Harada combined describe:

Regarding claims 4 and 21, Karzmi describes:
wherein the indication is provided via at least one of: an element of a power class; or separate signaling from the power class (abstract, report of output power class).
Regarding claims 6 and 23, Karzmi describes:
 wherein the indication comprises an indication of transmit power configuration values for the first node for different operating bands or channel bandwidths (fig. 6 & para. 98 or fig. 7 & para. 104, RN transmitting its power capability report (transmit power configuration) regarding its frequency/band of use, para. 11); 
	Regarding claims 7 and 24, Karzmi already describes that the report indicates the frequency/band of use (para. 11). 
Karzmi and Harata combined further describe:
the indication comprises an indication of at least one of a guard band or bandwidth part (BWP) (Harada, para. 185-196, frequency band being a BWP).
Regarding claim 10, Karzmi already describes the indication of minimum transmit power (para. 100, power capability report comprises the determined minimum output power of the RN, regarding its frequency/band of use, para. 11);
	Karzmi and Harada combined further describe that the frequency band being a BWP (Harada, para. 185-196, frequency band being a BWP).
Regarding claim 12, Karzmi and Harada combined describe:

Karzmi further describes:
the indication comprises an indication of whether the first node can support a minimum transmit power for the frequency band used (para. 100, power capability report comprised the determined minimum output power of the RN regarding its frequency/band of use, para. 11).
Regarding claim 15, Karzmi and Harada combined describe:
the indication comprises at least one of: a set of indications for various mismatch values (Harada, para. 65, IAB node notify another IAB node of Timing Advance (TA) to settle with timing differences (set of indications for mismatch values , para. 68)
Regarding claim 16, Karzmi and Harada combined describe:
wherein the allocated resources comprise at least one of: an uplink bandwidth part (BWP) allocation (Harada, para. 185-196, used frequency band being BWP(s)).
Regarding claim 17, Karzmi describes:
wherein the memory and the at least one processor are further configured to receive signaling, from the network entity, of one or more power control parameters adjusted based on the transmit power configuration of the first node (para. 87, after power capability information received from RN, network node applied it to network management, including signaling power limits to the RN for its use).

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Karzmi in view of Harada, and further in view of Hu (US 2008/0165754).
Regarding claims 5 and 22, Karzmi already describes minimum transmit power, buf fails to further explicitly describe:
wherein the indication comprises an indication of a minimum transmit power in terms of at least one of: effective isotropic radiated power (EIRP) or total radiated power (TRP).
	Hu also describes transmission power in wireless communication (para. 53), further describing:
indication of a minimum transmit power in terms of at least one of: effective isotropic radiated power (para. 53, EIRP used to describe maximum & minimum transmission power).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the minimum transmit power in Karzmi to be in terms of EIRP as in Hu.
The motivation for combiniong the teachings is that EIRP describes unitary values of transmitted field strength (Hu, para. 50 & table 1).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Karzmi in view of Harada, and further in view of Karzmi (US 2015/0011233), hereinafter referred to as Karzmi ‘233.
	Regarding claim 13, Karzmi fails to further explicitly describe:
wherein the first node indicates a guard band for a given center frequency
Karzmi ‘233 also describes configuration information exchanges between wireless network nodes (title), further describing:

It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify the indication of Karzmi to be a guard band for a given center frequency as in Karzmi ‘233.
The motivation for combining the teachings is that this enables a node to obtain information related to the guard band of another node (Karzmi ‘233, abstract).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Karzmi in view of Harada, and further in view of Park (US 2021/0029646).
Regarding claim 18, Karzmi fails to further explicitly describe:
wherein the memory and the at least one processor are further configured to receive signaling, from the network entity, of an uplink (UL) cancellation indication (UL CI) based on the transmit power configuration of the first node.
Park also describes power control within wireless communications, further describing:
wherein the memory and the at least one processor are further configured to receive signaling, from the network entity, of an uplink (UL) cancellation indication (UL CI) based on the transmit power configuration of the first node (fig. 16 & para. 216, discontinuous TPC command issued based on the first transmission power monitored/detected, wherein the UL discontinuous TPC command is as known as UL cancellation indication, para. 157).

	The motivation for combining the teachings is that this efficiently satisfy usage scenario requirements through a frequency band constituting any NR system (Park, para. 4).

	Method claims 27-28 comprises limitations recited in apparatus claims 1-2 respectively.  Hence, they are rejected under the same rationale.
Method claims 29-30 comprises limitations recited in apparatus claims 20-21 respectively.  Hence, they are rejected under the same rationale.

Allowable Subject Matter
Claims 8-9, 11,14, 19 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8 and 25, the prior art fails to further explicitly describe:
wherein the indication of the at least one of the guard band or the BWP comprises an indication of a guard band to use if a target transmit power is below a minimum transmit power indicated by the first node; and the allocated resources account for the guard band.
	The closest prior art, EP 3846570) describing controlling transmission power with use of NB-Iot guard band operation, in combination with Karzmi and Harada, fail to render the above additional claim features obvious.
Regarding claim 11, the prior art fails to further explicitly describe:
wherein the indication of the one or more BWPs comprises an indication of a largest BWP in which the first node can support the minimum transmit power.
	The closest prior art Harada (US 2021/0400661) and Harada (US 2022/0007401) describing IAB network comprising nodes with BWP management, in combination with Karzmi, fail to render the above claim features obvious.
Regarding claim 14, the prior art fails to further explicitly describe:
wherein the indicated guard band or BWP depends on an amount of power mismatch between a supported minimum transmit power and a target transmit power.
	The closest prior art, Chen (US 2020/0336986) describing power control in a IAB network topology (abstract & fig. 2), in combination with Karzmi and Harada, fail to render the above features obvious.
Regarding claim 19, the prior art fails to further explicitly describe:
wherein the memory and the at least one processor are further configured to: 
receive signaling, from the network entity or another network entity of the IAB network, indicating at least one of transmit power configurations supported by the network entity or classes of nodes supported by the network entity or other network entity; and 
decide whether to initiate access to the network entity or other network entity based on the signaling.
	The closest prior art, Chen (US 2020/0336986) describing power control in a IAB network topology (abstract & fig. 2), in combination with Karzmi and Harada, fail to render the above features obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Harada (US 2021/0400661) describing first & second resources MT & DU configurations in IAB network (abstract & fig. 5), ? Shin (EP 3846570) describing  controlling transmission power by terminal for inter-base station communication in IAB environment (section 2-3), Liu (US 2021/0168728) describing determination of transmit power based on power control index in IAB node comprising MT & DU (para. 3-4, etc), Kurida (WO2020/230854) describing first & second segments between IAB nodes are set up by wireless resources configuration information exchanges (abstract), and Chen (US 2020/0336986) describing power control in a IAB network topology (abstract & fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469